Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by the phrase “an interface in the second light shielded pixel” (emphasis added) of line 12 due to the lack of description in the specification.  Furthermore claim 6, which is dependent on claim 1, recites the phrase “the insulator in the second light shielded pixel” (emphasis added).  In view of providing a proper antecedent basis for claim 6 and in accordance with what has been descried in the specification, it appears that “an interface” should be changed to --an 
Regarding claim 6, the phrase “the insulator” of lines 3-4 lacks a proper antecedent basis.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Allowable Subject Matter
Claims 15-19 are allowed.
Claims 1-14 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1-20, while the prior art (Kato et al; US 2015/0097219) disclose the use of a first light shielded pixel and a second light shielded pixel, it does not disclose or make obvious an imaging apparatus comprising, in addition to the other recited features of the claims, the details and the specific arrangement of the first light shielded pixel and the second light shielded pixel in the manner recited in claim 1 or 15.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suzuki (US2021/0288093) is cited for disclosing an image sensor comprising a light shielding wall.  Toyoshima et al (US2020/0357754) is cited for disclosing a solid state image sensor comprising a light shielding region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/            Primary Examiner, Art Unit 2878